IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-50,868-05


LEE NICHOLS MILLER, Relator

v.

HARRIS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 670613 IN THE 213TH JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends inter alia that he filed an application for a writ of habeas
corpus in the 213th Judicial District Court of Harris County in 1998 and that the application has not
yet been forwarded to this Court.  He also contends that he recently filed another 11.07 application
for a writ of habeas corpus which is currently pending in the district court. 
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Harris County, is ordered to file a response as to whether Applicant filed a writ for habeas corpus
in 1998, which may be made by: submitting the record on such habeas corpus application; submitting
a copy of a timely filed order which designates issues to be investigated, see McCree v. Hampton,
824 S.W.2d 578 (Tex. Crim. App. 1992); by stating that the nature of the claims asserted in the
application filed by Relator is such that the claims are not cognizable under Tex. Code Crim. Proc.
art. 11.07, § 3; or stating that Relator has not filed an application for habeas corpus in Harris County. 
This application for leave to file a writ of mandamus shall be held in abeyance until the respondent
has submitted the appropriate response.  Such response shall be submitted within 30 days of the date
of this order.


Filed: April 2, 2008
Do not publish